OPINION OF THE COURT
Per Curiam.
On May 6, 2002, the respondent entered a plea of guilty *32before the Honorable Joseph Calabrese of the County Court, Nassau Comity, to grand larceny in the second degree, a class C felony, in violation of Penal Law § 155.40, and grand larceny in the third degree, a class D felony, in violation of Penal Law § 155.35.
Judiciary Law § 90 (4) mandates that an attorney’s name be stricken from the roll of attorneys and counselors-at-law upon conviction of a felony, which constitutes an automatic disbarment.
Accordingly, the petitioner’s motion is granted. Effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Townes, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Jeffrey Paul Segal, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey Paul Segal is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.